      Case 18-17271-mkn   Doc 31     Entered 01/25/19 09:57:04   Page 1 of 27




     1

     2

     3
   Entered
      4 on Docket
    January 25, 2019
___________________________________________________________________
     5

     6

     7
     8
         LAW OFFICES OF BYRON THOMAS
     9   Byron E. Thomas, Esq.
         Nevada Bar No. 8906
    10   3275 S. Jones Blvd. Ste. 104
    11   Las Vegas, Nevada 89146
         Phone: (702) 347-3101
    12   Counsel for the Debtor
    13                     UNITED STATES BANKRUPTCY COURT
    14                               DISTRICT OF NEVADA
    15   In re:                                   Case No.: 18-17271-MKN
    16      JO & MIKE PROPERTIES, LLC             Chapter: 11

    17                                            EX PARTE ORDER APPROVING
                                   Debtor.        REDACTION OF PRIVATE
    18                                            INFORMATION
    19

    20
    21
         ///
    22
         ///
    23
         ///
    24
    25   ///

    26   ///

    27

    28
                                                                                1




         216269658.1
 Case 18-17271-mkn         Doc 31    Entered 01/25/19 09:57:04   Page 2 of 27




              The Court having considered the Ex Parte Motion to Redact Private Information
 1
     (the “Motion”), and good cause appearing:
 2
              IT IS HEREBY ORDERED that the Motion is GRANTED;
 3
              IT IS FURTHER ORDERED that the attached document shall replace Docket Entry
 4
 5
     No. 1.
 6
 7
      SUBMITTED BY:
 8
 9
      LAW OFFICES OF BYRON THOMAS
10
              /s/ Byron E. Thomas, Esq.
11
      Byron E. Thomas, Esq.
12
      Nevada Bar No. 8906
13
      3275 S. Jones Blvd. Ste. 104
      Las Vegas, Nevada 89146
14    Phone: (702) 747-3103
      Counsel for the Debtor
15
16
                                                 ###
17

18

19

20

21

22

23

24

25

26
27

28                                                                                          2




     216269658.1
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 3 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 4 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 5 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 6 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 7 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 8 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 9 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 10 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 11 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 12 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 13 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 14 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 15 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 16 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 17 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 18 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 19 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 20 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 21 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 22 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 23 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 24 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 25 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 26 of 27
Case 18-17271-mkn   Doc 31   Entered 01/25/19 09:57:04   Page 27 of 27
